Title: From Benjamin Franklin to Jonathan Williams, Jr., [on or before 2 April 1772]: fragment
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


[On or before April 2, 1772]
[Beginning lost: sub]scribers they are now sold at a Guinea and half, and not under. You will take such an Advance on them as you can get in reason, and pay the Money to your Aunt Mecom. My Love to her. Several Ships are arrived from Boston, without bringing me a Line from any Correspondent there.
Stick to the Ready Money Only, and attend to the Printed Advice I enclose in this Letter; then there will be no doubt of your succeeding. I am, Your affectionate Uncle
B Franklin
